DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 11/10/2020, are acknowledged and entered.  
No claims were cancelled or newly added by Applicant.  
Claims 14, 16, 19-21, 24-27, 36, and 38 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 11/10/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

CLAIMS 14, 16, 19-21, 24-25, 27, 36, and 38
Claims 14, 16, 19-21, 24-25, 27, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over LDN AND CANCER (http://www.lowdosenaltrexone.org/ldn_and_cancer.htm; May 9, 2012, 13 pages) (Accessed from https://web.archive.org/web/20120509051720/http://www.lowdosenaltrexone.org/ldnBIHARI (USP No. 6,384,044 B1; Issued May 7, 2002) (BIHARI ‘044), BIHARI (USP No. 6,288,074 B1; Issued Sep. 11, 2001) (BIHARI ‘074), BERKSON ET AL. (Integrative Cancer Therapies, 2009, vol. 8, no. 4, pages 416-422), and DONAHUE ET AL. (Experimental Biology and Medicine, 2011, vol. 236, pages 883-895) in view of SELANDER (US 2009/0191185 A1; Published Jul. 30, 2009), RONKAINEN ET AL. (Journal of Experimental & Clinical Cancer Research, 2011, vol. 30:84, pages 1-6), GONZALEZ-REYES ET AL. (Cancer Immunol. Immunother., 2011, vol. 60, pages 217-226), and KOSMIDIS ET AL. (Annals of Oncology, 2008, vol. 19, pages 115-122).

Claimed Invention
	Amended independent Claim 14 recites:

    PNG
    media_image1.png
    180
    721
    media_image1.png
    Greyscale

Claims 16, 19-21, 27, and 36 depend directly from Claim 14.

	Amended independent Claim 21 recites:

    PNG
    media_image2.png
    213
    721
    media_image2.png
    Greyscale

Teachings of LDN AND CANCER
	LDN and Cancer teaches that although prospective, controlled clinical trials on LDN [low-dose naltrexone] in the treatment of cancer are yet to be accomplished, as of March 2004 clinical "off-label" use of this medication by Dr. Bihari in some 450 patients with cancer — almost all of whom had failed to respond to standard treatments — suggests that more than 60% of patients with cancer may significantly benefit from LDN. Of the 354 patients with whom Dr. Bihari had regular follow-up, 86 have shown objective signs of significant tumor shrinkage, at least a 75% reduction. 125 patients have stabilized and/or are moving toward remission. See page 1, first and second paragraphs.
	As per the instant claims, LDN and Cancer teaches that cancers that are reported by Dr. Bihari to apparently respond to LDN include, inter alia, lung cancer (Non-Small Cell) and colon and rectal cancer.  However, it should be noted that numerous other cancers, including bladder cancer, breast cancer, glioblastoma, liver cancer, malignant melanoma, multiple myeloma, neuroblastomas, ovarian cancer, pancreatic cancer, prostate cancer, renal cell carcinoma, throat cancer, and uterine cancer are also taught to respond to LDN.  See paragraph bridging pages 1-2.
	LDN and Cancer teaches Dr. Bihari now has 88 patients with cancer in complete or partial remission whose improvement appears to be clearly attributable to LDN alone. In contrast, the vast majority of patients who consult with him for cancer tend to be on other concurrent treatments as well, which obviously interferes with drawing conclusions about LDN's role in their improvement. The successful LDN-only group includes five breast cancer patients, one patient who had widespread metastatic renal cell carcinoma, three with Hodgkin's disease and six with non-Hodgkin's lymphoma. Other such cases, some now on LDN for as long as four years, include a score of patients with non-small cell lung cancer, as well as patients with ovarian cancer, uterine cancer, pancreatic cancer (treated early), untreated prostate cancer, colon cancer, malignant melanoma, throat cancer, primary liver cancer, chronic lymphocytic leukemia, multiple myeloma and some others.  See page 4, “LDN Alone in the Treatment of Cancer”.
	LDN and Cancer teaches among “Noteworthy Cases” the treatment of two patients with lung cancer with LDN who showed clinical improvement of their lung cancer by C-T or MRI scan.  See pages 4-8.
	
Teachings of BIHARI ‘044
Bihari teaches cancer of the prostate in human male patients even at an advanced state with metastasis to other organs, is treated by the administration, preferably at bedtime, to the patient by a pharmacologically effective mode of an essentially pure opiate receptor antagonist, typified by Naltrexone and Naloxone, exerting substantially higher blocking action for Mu opiate receptor sites than against Delta opiate receptor sites at a low dose concentration which produces therapeutic results corresponding to those obtained by the administration of Naltrexone at a low dosage level in the range of 1.0 mg to 10 mg per day and at which Delta receptor blocking activity is at most small and Mu receptor blocking activity is substantial. Naltrexone is suitable for oral administration and is preferred. See Abstract.
Bihari et al. teach administration of naltrexone at a dosage of 3 mg/day to a 63 year-old man1 with prostate cancer who had previously been administered at least one chemotherapeutic agent [flutamide]; administration of naltrexone at a dosage of 3 mg/day to a 71 year-old man2 with prostate cancer who had previously been administered at least one chemotherapeutic agent [flutamide]; and administration of naltrexone at a dosage of 3 mg/day to two men3 with prostate cancer who were being administered at least one chemotherapeutic agent [flutamide] See Examples 1-4.  
Bihari expressly claims a method of treating cancer of the prostate in a human male patient, which comprises the step of administering by a pharmacologically effective mode to such patient a therapeutically effective dose of a therapeutic agent consisting essentially of an essentially pure opiate receptor antagonist, the amount of said dose being selected to produce therapeutic results substantially corresponding to those produced by Naltrexone when administered in the range of about 1 mg to about 10 mg per day (Claim 1), wherein said opiate receptor A antagonist is Naltrexone or Naloxone (Claim 2), and wherein the Naltrexone is administered in an amount within the range of 1 mg to 10 mg/day (Claim 4).4

Teachings of BIHARI ‘074
Bihari teaches lymphoproliferative syndrome, including such diseases as malignant lymphoma, chronic lymphocytic leukemia, Hodgkin's lymphoma, and non-Hodgkin's lymphoma, is treated in human patients by the administration by a pharmacologically effective mode or route of an essentially pure opiate receptor antagonist, typified by Naltrexone and Naloxone, exerting substantially higher blocking action for Mu opiate receptor sites than against Delta opiate receptor sites at a low dose concentration which produces therapeutic results corresponding to those obtained by the administration of Naltrexone at a low dosage level in the range of 1.0 mg to 10 mg and at which Delta receptor blocking activity is at most small and Mu receptor blocking activity is significant and most preferably substantially exclusive. Naltrexone is suitable for oral administration and is preferred. See Abstract; Claims 1-6.
Bihari teaches administering 3 mg naltrexone to a 37 year old female patient5 with recurrent Non-Hodgkin's lymphoma6 who had been treated with chemotherapy.  See Example 1. 

Teachings of BERKSON ET AL.
	Berkson et al. teach that administration of low-dose naltrexone in combination with alpha-lipoic acid is effective in the treatment of metastatic and non-metastatic pancreatic cancer in human subjects.  See Abstract; Entire Document.
	Berkson et al. teach that in 1995, Bihari first used LDN [low-dose naltrexone] to treat people with AIDS: given his promising results, he later used LDN for the treatment of people with cancer. Over the years, he administered LDN to 450 patients with cancer, most of whom had failed the standard treatments. According to Bihari, of 354 patients who had regular follow-ups, 86 showed at least a 75% reduction in tumor bulk, and 125 others were reported to have achieved remission or were close to remission. See page 421, paragraph bridging left and right columns.
	Berkson et al. teach administering to human patients with pancreatic adenocarcinoma who had been administered at least one chemotherapeutic agent low-dose naltrexone (LDN), 4.5, mg by mouth at bedtime. All treated patients showed improvement of their pancreatic cancer by PET scan and overall well-being. See Entire Document.

Teachings of DONAHUE ET AL.
	Donahue et al. teach low-dose naltrexone (0.1 mg/kg) suppresses ovarian cancer and exhibits enhanced inhibition in combination with cisplatin. See Abstract; page 885, left column, “Drug treatment”; page 886, right column, last paragraph; Figure 3.

The combined teachings of LDN and Cancer, Bihari ‘044, Bihari ‘074, Berkson et al., and Donahue et al. thus establish it was common knowledge in the art that administering naloxone or naltrexone in a low dose to subjects having cancer is clinically effective in treating cancer.  The amended claims differ from LDN and Cancer, the two Bihari references, Berkson et al., and Donahue et al. in so far as they recite treating a subject having a lung or colorectal tumor/cancer characterized by TLR9 overexpression and/or overactivity of TLR9-mediated signaling and recite the subject is or has been administered at least one chemotherapeutic agent selected from the group consisting of lenalidomide, cyclophosphamide, gemcitabine, and carboplatin. 


Teachings of SELANDER
	Selander teaches methods of reducing the invasiveness of a cancer cell involve administering an inhibitor of Toll Like Recetor-9 (TLR-9) signaling. See Title.
	Selander teaches the methods and compositions of the invention are particularly useful for cancer cells that express a member of the TLR9 subfamily. See Abstract.
	Selander teaches that TLR9 is “overexpressed” in breast cancer and prostate cancer. See Figures and descriptions thereof.
	Selander teaches methods and compositions useful to reduce the invasiveness of a cancer cell or cells, invasiveness of cancer is associated with increased morbidity and mortality because of increased growth and metastasis of the cancer. More specifically, provided herein is a method of reducing the invasiveness of a cancer cell or cells in a subject comprising administering to the subject an effective amount of an inhibitor of Toll Like Receptor (TLR) signaling. See page 3, [0027].
	Selander teaches in humans, TLR9 is most abundantly expressed in plasmocytoid dendritic cells and in B cells whereas in mice, myeloid dendritic cells as well as macrophages and B cells also express TLR9. Interestingly, several epithelial cell types and astrocytes have also recently been reported to express various TLRs, implying that also other cells than the actual immune cells maybe important sentinels of the innate immune system. High expression of TLR9 was recently detected in clinical samples of lung cancer and in lung cancer cell lines. See page 3, [0029].
	Selander teaches the present application is based on the determination that a TLR mechanism enhances cancer invasiveness in TLR expressing cancer cells. More specifically, the cancer cell is a TLR9 expressing cell. Thus, provided herein is a method of reducing the invasiveness of a TLR9 expressing cancer cell or cells in a subject comprising administering to the subject an effective amount of an inhibitor of Toll Like Receptor 9 (TLR9) signaling. See page 3, [0030].
	Selander teaches a method of reducing the invasiveness of a cancer cell in a subject comprising administering to the subject an effective amount of an inhibitor of Toll Like Receptor-9 (TLR9) signaling. The cancer cell can be, for example, an astrocytoma, brain cancer cell, breast cancer cell, prostate cancer cell, lung cancer cell, gastric cancer cell and the like. Preferably, the cancer cell is a TLR9 expressing cancer cell. The methods described herein can also comprise the step of identifying the cancer cell as a TLR9 expressing cell. See page 6, [0052].
	As per Claim 16, Selander teaches a method of determining whether a cancer cell is capable of invasion is provided. The method comprises the step of measuring the level of expression or activity of TLR9 in the cancer cell, wherein an increase in the level of expression or activity of TLR9 as compared to control indicates that the cancer cell is capable of invasion. The level of TLR9 mRNA or protein can be measured by any assay known to those of skill in the art. For example, mRNA can be measured by densitometry using a Northern blot and protein can be measured similarly using a Western blot. See page 6, [0053].
	Selander teaches a method of treating cancer in a subject is provided, comprising the steps of (1) determining whether one or more of the subject's cancer cells are TLR9 expressing cancer cells; and (2) administering a TLR9 antagonist to the subject, if the cancer cells express TLR9. As described above, the TLR9 antagonist can be an inhibitor of endosomal maturation such as, for example, chloroquine, quinacrine, monesin, bafilomycin A1 and wortmannin. The TLR9 antagonist can also be a functional nucleic acid, an antibody or a suitable small molecule. See page 6, [0055].
	Selander teaches in additional embodiments, the inhibitor of TLR-9 signaling is administered in combination with one or more other therapeutic or prophylactic regimens, such as, for example, chemotherapy. As used throughout, a therapeutic agent is a compound or composition effective in ameliorating a pathological condition. An illustrative example of a therapeutic agent includes an anti-cancer compound, anti-inflammatory agents, anti-viral agents, anti-retroviral agents, anti-opportunistic agents, antibiotics, immunosuppressive agents, immunoglobulins, and antimalarial agents. See page 6, [0058].
	Note that additional chemotherapeutic agents taught in Selander et al. include, inter alia, cyclophosphamide, daunorubicin, and 5-fluorouracil as recited in Claims 19 and 25. See page 6, [0059].



Teachings of RONKAINEN ET AL.
	Ronkainen et al. teach that it is now well established that TLR9 is expressed in various cancer cells, including breast, brain, ovarian, gastric, lung, and prostate cancer cells.  See page 1, right column, first full paragraph.

Teachings of GONZALEZ-REYES ET AL.
Gonzalez-Reyes et al. teach that prostate cancers overexpress TLR9.  TLR9 is increased in the most poorly differentiated forms of prostate cancer and may promote IL8 through NFkB activation See page 218, left column.  
As per Claim 16, Gonzalez-Reyes et al. teach characterizing tumors from subjects as having TLR9 overexpression. See Table 3.
Gonzalez-Reyes et al. teach that TLR9 is overexpressed in prostate tumors compared to control (Fig. 2A) and is expressed in 84.2% of prostate carcinoma samples tested (Table 3).
	
	The combined teachings of Selander, Ronkainen et al., and Gonzalez-Reyes et al. establish that it was common knowledge in the art that TLR9 is overexpressed in many cancers/tumors, including at least the claimed lung cancer, that higher expression of TLR9 in cancers leads to higher invasiveness, and that characterizing tumors by their expression of TLR9 was known in the art.


Teachings of KOSMIDIS ET AL.
	Kosmidis et al. teach administration of paclitaxel plus gemcitabine or carboplatin plus gemcitabine to patients with non-small-cell lung cancer, wherein gemcitabine is administered in a dose of 1 gram/m2 on days 1 and 8 every 3 weeks.  See Abstract.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the instant case, the effectiveness of naltrexone in the treatment of numerous cancers when administered in a “low dose” is clearly and unequivocally established by the cited prior art, where LDN and Cancer teaches numerous types of cancer responding to low-dose naltrexone,  Bihari ‘044 and Bihari ‘074 teach effective treatment of patients having prostate cancer (Bihari ‘044) or recurrent non-Hodgkin’s lymphoma (Bihari ‘074) who had been treated with a chemotherapeutic agent; Berkson et al. teach effective treatment of subjects having pancreatic cancer; and Donahue et al. teach effective treatment of subjects having ovarian cancer.  Both Bihari references teach administration of naltrexone in doses falling within the scope of the instant claims as discussed supra. At least two of the cancers known to be effective treated with naltrexone, prostate cancer and ovarian cancer, are cancers characterized by TLR9 overexpression and/or overactivity of TLR9-mediated signaling as evidenced by Selander, Ronkainen et al., and Gonzalez-Reyes et al., and other tumor types such as breast cancer and lung cancer were also known to overexpress TLR9 as evidenced by Selander and Ronkainen et al.
It would have been prima facie obvious to a person of ordinary skill in the art (POSA) to administer low-dose naltrexone, for example at a dose between 0.01 mg/kg and 0.08 mg/kg (Claims 14 and 21), 0.03 mg/kg and 0.06 mg/kg (Claim 27), or 0.04 mg/kg and 0.05 mg/kg (Claim 36) to subjects with lung or colorectal cancer having overexpression of TLR9, particularly in combination with an antagonist of TLR9 as taught in Selander.  The POSA would have had a reasonable expectation of success in treating these cancers with naltrexone because the cited prior art expressly and unequivocally teaches treating cancer with low-dose naltrexone in doses falling within the scope of the instant claims.  See LDN and Cancer, Bihari ‘044, Bihari ‘074, Berkson et al., and Donahue et al. Given the proven clinical efficacy of low-dose naltrexone in treating every type of cancer in subjects it was administered to, a person of ordinary skill in the art would have reasonable expectation it would also be effective in treating the claimed lung or colorectal cancer. 
Applicants predicate patentability of the claimed invention, at least in part, on their discovery that naltrexone acts as an antagonist of TLR9. See Specification at page 2, [0009].  Based on this, Applicants state that this has enabled them to determine a number of “novel therapeutic applications, notably in the field of cancer therapy and supportive care”. Id.  However, the discovery that naltrexone acts as an antagonist of TLR9 relates to a mechanism of action, not a novel therapeutic application, as the therapeutic application of low-dose naltrexone in the treatment of cancer was already well known and clinically established in the art (as evidenced by the cited prior art) and TLR9 was already known in the art to be overexpressed in many cancers (as evidenced by Selander, Ronkainen et al., and Gonzalez-Reyes et al.).  As such, Applicants’ claimed invention is not patentably distinct from the cited prior art for the reasons discussed supra because it would have been prima facie obvious to a person of ordinary skill in the art to a) measure expression levels of TLR9 in cancer samples (Selander and Gonzalez-Reyes et al.) and administer low-dose naloxone or naltrexone to treat cancer regardless of its TLR9 expression level (LDN and Cancer, Bihari ‘044, Bihari ‘074, Berkson et al., and Donahue et al.). 
Alternatively, it would have been prima facie obvious to a POSA to administer naloxone or naltrexone as the chemotherapeutic agent in combination with an inhibitor of TLR9 as taught in Selander.  It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:
 “…we think it clear that it is a standard practice in this art to combine ingredients.”   
In this case, naloxone, naltrexone, and the recited chemotherapeutic agents and immune agonists, e.g., cyclophosphamide, gemcitabine, carboplatin, imiquimod, daunorubicin, oxaliplatin, 5-fluorouracil, etc. are well known clinically effective anticancer agents used to treat a wide range of cancers.  Selander teaches administering an inhibitor/antagonist of TLR9 to subjects having cancer expressing TLR9 and teach that in additional embodiments, the inhibitor of TLR-9 signaling is administered in combination with one or more other therapeutic or prophylactic regimens, such as, for example, chemotherapy. An illustrative example of a therapeutic agent includes an anti-cancer compound, anti-inflammatory agents, anti-viral agents, anti-retroviral agents, anti-opportunistic agents, antibiotics, immunosuppressive agents, immunoglobulins, and antimalarial agents. Such additional chemotherapeutic agents taught in Selander et al. include, inter alia, cyclophosphamide, daunorubicin, and 5-fluorouracil as recited in Claims 19 and 25. As such, combining the anticancer agents low-dose naloxone or naltrexone (LDN and Cancer, Bihari ‘044, Bihari ‘074, Berkson et al., and Donahue et al.) with an inhibitor of TLR9 as taught in Selander would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Specifically regarding amended Claims 14 and 21, which now require the subject is or has been administered at least one chemotherapeutic agent selected from the group consisting of lenalidomide, cyclophosphamide, gemcitabine, and carboplatin, it has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:
 “…we think it clear that it is a standard practice in this art to combine ingredients.”   
In this case, the recited chemotherapeutic agents and immune agonists, e.g., lenalidomide, cyclophosphamide, gemcitabine, carboplatin, imiquimod, daunorubicin, oxaliplatin, 5-fluorouracil, etc. are well known clinically effective anticancer agents used to treat a wide range of cancers.  As a non-limiting example, Kosmidis et al. teach administration of gemcitabine in doses encompassed by the instant claims to treat patients with non-small-cell lung cancer in combination with other anti-cancer agents such as paclitaxel or carboplatin. As such, combining naltrexone with such well-known anticancer agents in known therapeutically effective doses would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicants’ arguments have been considered but are not persuasive.  Applicants present the following arguments in traversal of the present rejection.
	Applicants argue:

    PNG
    media_image3.png
    207
    718
    media_image3.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a synergistic benefit”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the recited chemotherapeutic agents are not new – lenalidomide, cyclophosphamide, gemcitabine, and carboplatin are well-known, clinically effective chemotherapeutic agents.  As clearly established by the combined teachings of the cited prior art, combination chemotherapy using two known anti-cancer agents is routine and commonplace in the art.  A person of ordinary skill in the art would have a reasonable expectation that administering a combination of two known chemotherapeutic agents would be effective in treating cancer.
Applicants argue:

    PNG
    media_image4.png
    236
    721
    media_image4.png
    Greyscale

	In response, the Examiner submits that Kosmidis is cited for its teachings that gemcitabine was known to be administered in combination with other chemotherapeutic agents in doses encompassed by the instant claims.  A person of ordinary skill in the art would be well aware of potential toxicities of chemotherapeutic agents and would monitor treated patients for such toxicity.  A person of ordinary skill in the art, knowing that low-dose naltrexone and gemcitabine have been administered to human patients having cancer, would not need “lengthy clinical trials” to prove efficacy and safety as the efficacy and safety of the drugs has already been established in human patients prior to Applicants’ filing.
	Applicants argue:

    PNG
    media_image5.png
    240
    716
    media_image5.png
    Greyscale

	In response, the Examiner submits that Applicants have provided no factual evidence that combining low-dose naltrexone with chemotherapeutic agents that have immunomodulatory properties has any surprising or unexpected advantage over combining low-dose naltrexone with chemotherapeutic agents that do not have immunomodulatory properties.  A person of ordinary skill in the art would have been motivated to combine any two chemotherapeutic agents both of which were known to be clinically effective in treating the same cancer(s). 
 
	Applicants argue:

    PNG
    media_image6.png
    115
    717
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    141
    715
    media_image7.png
    Greyscale

In response to applicant's argument that the prior art needs to teach the immunomodulatory effects of LDN and its activity in the context of TLR9, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Indeed, Applicants in fact have not even recognized another advantage of the claimed combination chemotherapy because Applicants are treating the same cancers known to be treated with LDN and, inter alia, gemcitabine.  That Applicants found naltrexone is an antagonist of TLR9 is immaterial is not recognition of another advantage of LDN, it is merely a recognition of a possible mechanism of action of LDN.  However, LDN was well-established in the art to be clinically effective in treating cancer in human patients.  TLR9 was well-known to be overexpressed in numerous cancers.  Applicants have presented no factual evidence whatsoever that the clinical anticancer activity of LDN is predicated on its inhibition of TLR9 expressed in cancer cells.  
Applicants are reminded that all that is required is a person of ordinary skill in the art have a reasonable expectation of success in treating a lung or colorectal cancer characterized by overexpression or overactivity of TLR9.  Given the fact(s) that: 1) Berkson et al. teach that in 1995, Bihari first used LDN [low-dose naltrexone] to treat people with AIDS: given his promising results, he later used LDN for the treatment of people with cancer. Over the years, he administered LDN to 450 patients with cancer, most of whom had failed the standard treatments and 2) LDN has been demonstrated to the clinically effective in treating humans patients having prostate cancer (Bihari ‘044) or recurrent non-Hodgkin’s lymphoma (Bihari ‘074) previously treated with a chemotherapeutic agent and pancreatic cancer (Berkson et al.) and has shown pre-clinical in vivo activity against ovarian cancer (Donahue et al.), a person of ordinary skill in the art would have been motivated to administer LDN to treat other types of cancer, with a reasonable expectation that such treatment would be successful.  Such is further evidenced by the teachings of LDN and Cancer, where cancers that are reported by Dr. Bihari to apparently respond to LDN include, lung cancer (Non-Small Cell), colon and rectal cancer, bladder cancer, breast cancer, glioblastoma, liver cancer, malignant melanoma, multiple myeloma, neuroblastomas, ovarian cancer, pancreatic cancer, prostate cancer, renal cell carcinoma, throat cancer, and uterine cancer.  See paragraph bridging pages 1-2.
	

CLAIMS 24-26 and 38
Claims 24-26 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over LDN AND CANCER (http://www.lowdosenaltrexone.org/ldn_and_cancer.htm; May 9, 2012, 13 pages) (Accessed from https://web.archive.org/web/20120509051720/http://www.lowdosenaltrexone.org/ldn_and_cancer.htm on June 5/2020), BIHARI (USP No. 6,384,044 B1; Issued May 7, 2002) (BIHARI ‘044), BIHARI (USP No. 6,288,074 B1; Issued Sep. 11, 2001) (BIHARI ‘074), BERKSON ET AL. (Integrative Cancer Therapies, 2009, vol. 8, no. 4, pages 416-422), and DONAHUE ET AL. (Experimental Biology and Medicine, 2011, vol. 236, pages 883-895) in view of SELANDER (US 2009/0191185 A1; Published Jul. 30, 2009), RONKAINEN ET AL. (Journal of Experimental & Clinical Cancer Research, 2011, vol. 30:84, pages 1-6), GONZALEZ-REYES ET AL. (Cancer Immunol. Immunother., 2011, vol. 60, pages 217-226), and KOSMIDIS ET AL. (Annals of Oncology, 2008, vol. 19, pages 115-122) as applied to claims 14, 16, 19-21, 24-25, 27, 36, and 38 above, and further in view of ASSERSOHN ET AL. (Clinical Oncology, 2002, vol. 14, pages 23-27) and O’BRIEN ET AL. (Annals of Oncology, 2004, vol. 15, pages 906-914).

The teachings of LDN and Cancer, Bihari (‘044), Bihari (‘074), Berkson et al., Donahue et al., Selander, Ronkainen et al., Gonzalez-Reyes et al., and Kosmidis et al. are as applied to claims 14, 16, 19-21, 24-25, 27, 36, and 38 supra, which teachings are herein incorporated by reference in their entirety.  Claim 26 differs from LDN and Cancer, Bihari (‘044), Bihari (‘074), Berkson et al., Donahue et al., Selander, Ronkainen et al., Gonzalez-Reyes et al., and Kosmidis et al. in that the cited reference do not disclose combining naltrexone with the recited immunomodulator/immune agonist, e.g., the whole cell Mycobacteria laccae as recited in Claim 26.

Teachings of ASSERSOHN ET AL.
	Assersohn et al. teach administering SRL172, which is a suspension of heat killed Mycobacterium vaccae, with chemotherapy to treat patients with small cell lung cancer.  Assersohn et al. teach there is a trend to improved median survival in SCLC with the combination of chemotherapy and SR172 with no increased toxicity. See Abstract.

Teachings of O’BRIEN ET AL.
	O’Brien et al., like Assersohn et al., teach SRL172 is a suspension of heat killed Mycobacterium vaccae.  O’Brien et al. teach administering SRL172 in combination with MVP (mitomycin, vinblastine, cisplatin or carboplatin) to patients with non-small-cell lung cancer. O’Brien et al. teach SRL172 added to standard chemotherapy significantly improved quality of life without affecting overall survival times. See Abstract.



Examiner’s Analysis and Determination of Obviousness
Regarding Claims 24-26 and 38, it has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “…we think it clear that it is a standard practice in this art to combine ingredients.”   
In this case, the recited immune agonist Mycobacterium vaccae is a well-known, clinically effective cancer adjuvant in the treatment of lung cancer as evidenced by Assersohn et al.  and O’Brien et al. As such, combining naltrexone with such a well-known immune agonist adjuvant in the treatment of lung cancer would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
	Applicants argue:

    PNG
    media_image8.png
    84
    719
    media_image8.png
    Greyscale

	In response, the Examiner’s response to Applicants’ traversal of Claims 14 and 21 is herein incorporated by reference in its entirety.  As Applicants present no additional arguments specific to the rejected claims, Applicants’ arguments are not persuasive for the reasons discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629    
                                                                                                                                                                                                    UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
    

    
        1 For an average human man weighing ~60-70 kg, a dosage of 3 mg/day would be about 0.04-0.05 mg/kg, thus anticipating the claimed 0.01 mg/kg to 0.08 mg/kg (Claims 14 and 21), 0.03 mg/kg to 0.06 mg/kg (Claim 27), and 0.04 mg/kg to 0.05 mg/kg (Claim 36).
        2 For an average human man weighing ~60-70 kg, a dosage of 3 mg/day would be about 0.04-0.05 mg/kg, thus anticipating the claimed 0.01 mg/kg to 0.08 mg/kg (Claims 14 and 21), 0.03 mg/kg to 0.06 mg/kg (Claim 27), and 0.04 mg/kg to 0.05 mg/kg (Claim 36).
        3 For an average human man weighing ~60-70 kg, a dosage of 3 mg/day would be about 0.04-0.05 mg/kg, thus anticipating the claimed 0.01 mg/kg to 0.08 mg/kg (Claims 14 and 21), 0.03 mg/kg to 0.06 mg/kg (Claim 27), and 0.04 mg/kg to 0.05 mg/kg (Claim 36).
        4 For an average human man weighing ~60-70 kg, a dosage of 1 mg/day to 10 mg/day would be about 0.02-0.17 mg/kg (60 kg) to 0.014-0.14 mg/kg (70 kg), thus anticipating the claimed 0.01 mg/kg to 0.08 mg/kg (Claims 14 and 21), 0.03 mg/kg to 0.06 mg/kg (Claim 27), and 0.04 mg/kg to 0.05 mg/kg (Claim 36).
        
        5 A human female subject having a body weight anywhere from ~40 kg to over 150 kg administered 3 mg naltrexone would be a range of about 0.02-0.075 mg/kg, thus anticipating the claimed 0.01 mg/kg to 0.08 mg/kg (Claims 14 and 21), 0.03 mg/kg to 0.06 mg/kg (Claim 27), and 0.04 mg/kg to 0.05 mg/kg (Claim 36).
        6 Bihari et al. teach the patient had been diagnosed as having non-Hodgkins lymphoma, successfully treated into remission with chemotherapy, and the lymphoma reappeared after 3 years.  She did not respond to additional chemotherapy and was started on naltrexone 3 mg/day. The patient therefore had, by definition “recurrent” non-Hodgkin’s lymphoma.